Citation Nr: 0207248	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  02-00 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
September 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 2001 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina that that new and material evidence had 
not been submitted to reopen a previously denied claim of 
entitlement to service connection for schizophrenia.  A 
hearing was held at the RO in July 2001 and before the 
undersigned Board member via video-conference in April 2002. 

It is pointed out that the Board is undertaking additional 
development with respect to the veteran's reopened claim 
(given the decision below) of service connection for 
schizophrenia pursuant to authority granted by 67 Fed. Reg. 
3,099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099,3105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's and/or his representative's 
response, the Board will prepare a separate decision 
addressing this issue. 


FINDINGS OF FACT

1.  In a July 1999 decision, the Board denied the veteran 
claim of service connection for schizophrenia.  This was the 
last disallowance of each of theses claims.

2.  Evidence added to the record since July 1999 includes 
evidence that is relevant and probative of the issue at hand, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for schizophrenia.


CONCLUSIONS OF LAW

1.  A July 1999 Board decision which denied the veteran's 
claim of entitlement to service connection for schizophrenia 
is a final decision.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 20.1100 (2001).

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
schizophrenia is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and its implementing 
regulations essentially eliminate the well-grounded 
requirement and modify VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West Supp. 
2001); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(a)-(c)).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156 but points out that 
the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  As noted below, 
the application to reopen the claim of entitlement to service 
connection for schizophrenia was filed prior to this date, 
and as such, the version of 3.156(a) in effect prior to 
August 29, 2001 is for application.

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen a finally decided claim.  66 Fed. Reg. 45,620.  Hence, 
it is well to observe that the VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, which does apply to the veteran's 
application to reopen the claim of service connection.  
38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 45,620 (to be 
codified at 38 C.F.R. § 3.159(b)).

In this case, the RO considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations.  The Board is not precluded from 
proceeding to an adjudication of the veteran's petition to 
reopen his claim of service connection for schizophrenia 
without first remanding it to the RO, as the requirements of 
such authority have been satisfied.  

Specifically, it is noted that the record reflects that the 
veteran was sent a letter in March 2001 which explained, 
among other things, the VCAA and what evidence was needed to 
substantiate his claim.  Further, the record reflects that 
during the course of this appeal, the veteran was issued a 
Statement of the Case which contained the pertinent laws and 
regulations governing his claim and the reasons for the 
denial of the claim.  Hence, he has been provided notice of 
the information and evidence necessary to substantiate the 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  Moreover, VA has conducted 
reasonable and appropriate efforts to assist him in obtaining 
the evidence necessary to substantiate this claim.  

Accordingly, and given the favorable action below, the Board 
is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist.  Id. 


Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for 
rheumatic heart disease.

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).  If a psychosis became manifest to 
a 10 percent degree within one year of active service it 
shall be considered to have been incurred in that period of 
active duty. 38 C.F.R. §§ 3.307, 3.309 (2001).

In a July 1995 decision, the RO denied the veteran's original 
claim of entitlement to service connection for schizophrenia.  
At that time, the RO considered service medical records, 
numerous private medical reports from the North Carolina 
Division of Mental Health Services, and the Forsyth-Stokes 
Mental Health Center, and the report of an April 1981 VA 
examination.  Based on the evidence then of record, the RO 
concluded that the veteran's currently demonstrated 
schizophrenia was not incurred in service or within one year 
of separation from service, as the medical evidence did not 
demonstrate a diagnosis of schizophrenia until several years 
after service.  Although notified of this decision that same 
month, the veteran did not appeal this claim.  Hence, the 
decision is final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).  

In a July 1999 decision, the Board determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for schizophrenia.  The 
Board noted that evidence received included records from the 
Social Security Administration (SSA), numerous private 
treatment records, and reports referable to VA treatment of 
the veteran, and that while some of the additional evidence 
was "new" in the sense that the cited materials were not 
available at the time of the July 1995 RO decision, this 
evidence was not "material" because, among other things, it 
did not relate the onset of the veteran's schizophrenia to 
service or within one year of separation from service.  While 
the veteran appealed this decision, he withdrew the appeal in 
June 2000.  As such, this decision is also final. See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.1100 (2001).

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. §§ 5108 
(West 1991).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996). 

In March 2000, the veteran filed an application to reopen his 
claim of entitlement to service connection for schizophrenia.  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the Board decision dated 
in July 1999.  Evans.

As relevant to this claim, the newly submitted evidence 
includes prive medical records and transcripts of hearings 
conducted at the RO and at the Board via video-conference.  
In a March 2000 letter, Khosrow Bahrani, M.D., a private 
psychiatrist, relates that he evaluated the veteran in 
February 1984 and was of the opinion that the veteran's 
psychiatric difficulty could have been aggravated by his 
active service. 

During a July 2001 RO hearing, the veteran testified that he 
had no psychiatric problems prior to entering service, that 
he thought he was first treated for psychiatric difficulty in 
1981, and that it was caused or aggravated when the Army 
apparently tried to collect a debt owed by him.  During the 
April 2002 video conference, the veteran added that he began 
having psychiatric difficulty one year after service (in 
1979), and that his problems were caused in service when the 
Army sent him three letters advising him that he owed them 
money.  He again noted that he first sought treatment for a 
psychiatric disorder in 1981.  He related that he has been 
undergoing psychiatric treatment at the VA Medical Center 
(VAMC) in Winston-Salem, North Carolina.  

Upon a review of this newly submitted evidence, particularly 
the letter from Dr. Bahrani, the Board finds that new and 
material evidence has been received sufficient to reopen the 
veteran's claim of entitlement to service connection for 
schizophrenia.  This evidence is not only new, but is also 
material because it provides evidence that the veteran 
suffers from schizophrenia that could have had its onset in 
service.  Thus, this evidence is relevant and probative to 
the issue at hand and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  Having determined that new and 
material evidence has been added to the record, the veteran's 
previously denied claim for service connection for 
schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
schizophrenia is reopened; to this extent, the veteran's 
claim is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

